83,@110§~0“

May 7, 2015 '

clerk ' RECE\VED \N
Court of Cr`iminal Appeals QQURT OFCRMINAL APPEALS
§§;§`izxrr;:;(s)g 787.11 v ' n MAY 18 2§§1"

RE: Reply To Order. . . . . Abei mgtayclew

vCause No: W06-65117-I§A}

Dear Clerk,` ,
Enclosed, please find the original copy of the Reply To Order Finding

No Controverted, Previously Un resolved Factual Issues Requiring A Hearing.
Please file and bring to the attention of the court to be considered `

in the writ application currently pending before this court.

 

Respectfully,

C\¢\r‘\'§ 'Ha v\ L‘\`Smd329 F. Supp. 1320,

(D.A. Tex. 1971). If there is no law, then there is no remedy at law,
The law is the head of the case. There must be.an injuried party for
a crime to exist. In this case. there is no injuried party.

1 of 2

The STATE also argues that the grounds should have been raised at
the appeal level. No law was ever produced stating that the Petitioner
can not raise the grounds that were raised. The State's Representative
was only using statues, in which the Petitioner is contesting those
statues to be unconstitutional. ` `

The Trial Court ignored the petitioner's reply and made a ruling without
holding a hearing on the merits and bench warranting the Petitioner
back to the court for further proceedings.

It is for the reasons above the Petitioner requests this anorable
Court to remand this case for a hearing in Dallas County, Texas.
Executed on the lth day of y@y, 2015. /

Respectfully Submitted

Christian Lisangi
#01532263

2101 FM 369 North

Iowa Park, Texas 76367 _

CERTIFICATE OF‘SERVICE*

I, Christian Lisangi, do certify that the original copy of this Reply
to the Court's order .... was forwarded-to the Court of Criminal Appeals,
P.O. Box 12308, Austin, Texas, postage prepaid by U.S. Mail on this
the _;73;_1; day of _;~_@y,__ 2015. `

_Q_v:_\:,\;s»i_"@_u_i~_zls_o\-w_ it

__--

Copy,Mailed To: Christian Lisangi
District Clerk

Frank Crowley Courts Building
133 N. Riverfront; LB;12
Dallas, Texas 75207-4300

2 of 2